Decided by the Court. That there is no error.
1. The omission to state in the declaration, that the person provided for, was unable to defray the expence, is not fatal,after verdict.
2. A person, brought from one town, and confined in Jail in another, is a transient person, • within the meaning of the Act; and, his imprisonment is a disability and confiwmmt, within *176the spirit of the 11th section of the Act; and the towii Where the Jail is situated, may, under the said 11th section, recover the expence, incurred in support of such pauper, of the town where he was last legally settled. 2 Mass. 547, 564. 5 Do. 244.